﻿In common with the speakers preceding me, I
should like to congratulate you upon your election to the
presidency of the fifty-first session of the General
Assembly. We see it not only as a recognition of your
personal qualities, but also, and above all, the consecration
of the distinguished part played by your country in the
international arena. Through your person, the honour that
derives from your election is shared with the member
countries of the Non-Aligned Movement, which gives us
particular pride. I would like to assure you of the complete
cooperation and full support of the delegation of
Madagascar, which it is my privilege to lead.
My congratulations also go to the other members of
the General Committee, to whom we wish every success in
their work.
Lastly, I would like to take this opportunity to express
to your predecessor, His Excellency Mr. Diogo Freitas do
Amaral, our warm gratitude for all the efforts that he made
during his term as President of the Assembly at its fiftieth
session. I would like to assure him that we followed
closely and with interest the activities and contacts which
he undertook on behalf of our Organization and in order
to further its objectives.
The disappearance of the political and ideological
divisions arising from the cold war gave birth to hopes
for greater international security, stability, peace and
prosperity, so that the international community could
henceforth focus its efforts on the establishment of a just,
equitable and truly multilateral and non-discriminatory
international order, and on the strengthening of
cooperation for international development. These hopes,
however, not been fulfilled. A feeling of anxiety prevails
in the face of the imbalances, insecurity, tensions and
contradictions clouding the prospects for peace and
economic development. The forces of conflict have grown
to dangerous proportions as they have spilled over
frontiers, and have assumed various forms such as
terrorism, separatism, fundamentalism, intolerance and
xenophobia.
Similarly, the interdependent world economy
continues to be dominated by uncertainty, imbalances and
recession. Negative economic growth rates, persistent
imbalances in the commercial and financial fields,
increased transitional or structural unemployment, and an
absence of coordination in exchange rates and trade
policies — these are some of the problems connected
with the system of the developed world which have an
adverse impact on the developing countries. For in fact
the resources allocated to cooperation for development


have fallen, on the pretext that up to now this has achieved
nothing for the beneficiary countries, including our
countries in Africa, whose priorities, at both national and
continental level, have been to relieve absolute, endemic
poverty, to eradicate hunger and malnutrition, to overcome
disease and illiteracy, and to meet the needs for housing
and sanitation.
In this connection, just as we welcomed Habitat II last
June in Istanbul, we commend the initiative of the Director-
General of the Food and Agriculture Organization of the
United Nations (FAO) to convene the World Food Summit
next November in Rome, to sensitize international opinion
to the problem of hunger in the world, thereby reviving
interest in the subject that has apparently waned.
Thus it is clear that the world today is confronted with
urgent social and economic problems which, at the national,
regional and international levels, require efforts and the
implementation of policies and measures that can provide
urgent solutions. The future of world trade, financial and
monetary regimes, economic growth and social
development, as well as human rights, the environment and
population in relation to development, are vital issues that
inextricably link the fate and destiny of all countries.
It is therefore comforting to recall the solemn
commitment made by the international community on the
occasion of the fiftieth anniversary of the United Nations,
on the night of 24 October 1995, to mobilize in the quest
for peace, security, development and stability. In order to
attain these objectives and successfully discharge the
functions assigned to it in the Charter, the United Nations
needs to be reformed in order to adjust to a world in
constant change.
With respect to the increase in the membership of the
Security Council, the principle is accepted in general, if for
no other reason than to respond to the increase in the
number of United Nations Member States. The proposals
put forward in this context are as interesting as they are
varied, each invoking praiseworthy objectives, depending on
one’s viewpoint. Thus the Italian proposal, drawing on the
principle established in Article 23 of the Charter, highlights
the need to favour the geographical regions that are
currently under-represented. This comes close to the
concern of countries such as Madagascar, which wholly
subscribes to the decision taken by the African summit in
July 1996, namely that the Security Council must become
more representative in nature and reflect the composition of
the Organization in a new international system, so as to
correct the geographical imbalance that now characterizes
it and make it a genuine organ for the execution of the
General Assembly’s resolutions.
The African position gives priority for the time
being to an increase in the number of members. both
permanent and non-permanent. This restructuring of the
Security Council should allocate two new permanent seats
to Africa, three to Asia, two to Latin America and the
Caribbean, and one to the European and other States.
With respect to the post of Secretary-General of the
United Nations, Madagascar associates itself with the
chorus of all African countries, through the Declaration of
Yaoundé, which reaffirmed Africa’s right to a second
term in the Secretary-General’s post, as has been the
practice since the creation of the Organization.
Accordingly, Madagascar supports the re-election of
Mr. Boutros Boutros-Ghali, one of whose main objectives
has been to identify and elaborate concrete proposals for
the recovery and development of Africa so as to make the
United Nations system’s support to the continent as
effective as possible. In that context, the support of the
international community as a whole is a must.
We take note of the progress achieved in resolving
the debt problem and in the implementation of the Naples
terms, as well as the recommendations made by the
Group of Seven summit convened in Lyon in June 1996.
The developing countries, particularly in Africa, certainly
need substantial international support, but it is above all
the responsibility of our leaders and peoples to make the
necessary changes to create a suitable sociopolitical
climate for development on a large scale. Thus we have
no choice but to continue to work, by ourselves to begin
with, to achieve collective self-reliance at the national,
regional and continental levels. For its part, Madagascar,
which has just completed its economic policy framework
document, hopes in the near future to benefit from
additional measures from its creditors going beyond the
Naples terms to give a fresh impetus to its development.
Indeed, in today’s world of multidimensional
interdependence, any failure in development can only
harm us all, rich and poor alike, since poverty is defined
in terms of collective responsibility and the rights of
every individual.
In the field of human rights, efforts must be stepped
up to translate into real action the 1992 Declaration on
the Rights of Persons Belonging to National or Ethnic,
Religious and Linguistic Minorities, adopted by the
General Assembly.
2


With respect to the challenges arising in the Middle
East, Bosnia and Northern Ireland, we note that we are
advancing in the right direction. Madagascar is attentively
following the recent phases, particularly as regards the
peace process between Israel and the Palestinians.
Moreover, like all peoples of the world, we reaffirm our
wish to see the peaceful reunification of Korea.
In the face of the situation obtaining in the Western
Sahara after the Security Council’s decision of May 1996,
Madagascar remains concerned.
The frequent setbacks experienced by the conventional
approach to peacekeeping should persuade us to persevere
in our efforts to prevent conflict and give subregional
structures responsibility for the maintenance of peace, as
advocated in the United Nations Secretary-General’s
Agenda for Peace, and as applied by the Organization of
African Unity (OAU) Mechanism for Conflict Prevention,
Management and Resolution.
Against this background, the General Assembly should
be given appropriate powers to have access to mechanisms
for the peaceful settlement of conflicts. The mechanisms for
the peaceful settlement of conflicts should be strengthened
in the light of the provisions advocated in the Agenda for
Peace. When peace is restored, the role of United Nations
forces as a buffer in international, civil or ethnic conflicts
should also be strengthened. Madagascar intends to
participate concretely in peacekeeping operations. Regional
structures for conflict resolution, such as those that exist
within the United Nations, the Organization of African
Unity and the Non-Aligned Movement, should again be
strengthened.
For us, the Mechanism for Conflict Prevention,
Management and Resolution has proved its usefulness in
Africa in a number of cases, inter alia, through the
intervention of regional units of the Economic Community
of West African States (ECOWAS) and the Inter-
Governmental Authority on Drought and Development
(IGADD), which have operated respectively in sub-Saharan
Africa and in the Sahel. Madagascar fully subscribes to this
approach, as is borne out by its direct involvement in the
mediation process for the settlement of the Comorian
conflict in 1995.
The signing of the Pelindaba Text of the African
Nuclear-Weapon-Free Zone Treaty this year attests to the
willingness of the African countries to banish all nuclear
weapons from their soil. Madagascar, faithful to its
principles, is now initiating the procedure for accession to
this Treaty. It is in this connection that Madagascar has
just signed the Comprehensive Nuclear-Test-Ban Treaty.
Similarly, my country also considers that the extension of
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) is an initial response to the major challenges of our
time in the area of nuclear proliferation and arms
limitation.
In the environmental sphere, after the legitimate
concerns expressed by Heads of State and Government at
the United Nations Conference on Environment and
Development (UNCED) in Rio de Janeiro, energetic
measures must be taken through a common commitment
by all countries. There is no need to demonstrate that
environmental problems know neither political nor natural
boundaries. Nevertheless, at the domestic level, it must be
emphasized that people are not always sensitive to the
almost irreconcilable concepts of conservation and
protection and meeting basic needs (heating, fuel,
fisheries resources, etc.).
It is in the light of these considerations that
Madagascar has opted for a gradual approach regarding
its accession to international environmental conventions.
Thus the country has set up a basic framework for
environmental policy, termed the Environmental Charter.
It has drawn up an environmental programme in three
stages phased over a 15-year period; negotiations for
multi-donor financing of this programme have just been
completed in September in Paris.
With respect to international conventions,
Madagascar has ratified the main Conventions, including
the Convention on Biological Diversity, the United
Nations International Convention to Combat
Desertification in Those Countries Experiencing Serious
Drought and/or Desertification, Particularly in Africa, the
Vienna Convention for the Protection of the Ozone Layer,
and the Montreal Protocol on Substances that Deplete the
Ozone Layer. As it implements these various
Conventions, Madagascar wishes to enlist the
participatory involvement of its people, and thus apply the
principle of “Think globally — act locally”.
Lastly, one year after the Beijing Conference and
one year after the Copenhagen summit, I would not wish
to conclude without recalling Madagascar’s efforts in the
social sphere, as demonstrated by the permanent
structures within successive Governments for the benefit
of women, children and social problems in general.
3


At the dawn of the twenty-first century, Madagascar,
like all nations on earth, aspires to a world of peace and
progress in which the scourges of war, poverty and
destruction will be banished forever. The United Nations is
the ideal place to build such a world, provided that all
peoples and all leaders have the necessary political will and
transform into reality all the promises made. That is the
Malagasy delegation’s ardent hope.








